DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment A filed July 28, 2021 is acknowledged.
Claims 7-9, 11 and 13 are pending. Claims 7-9 and 11 are being examined on the merits. Claim 13 is withdrawn. Claims 1-6, 10 and 12 are canceled.

Response to Arguments
Applicant’s arguments filed July 13, 2021 have been fully considered. 

The following objections and rejections are withdrawn in view of Applicant’s arguments 
and amendments to the claims, or the cancellation of the claims that were subject to the objection or rejection: 

	Objections to claims 1, 7 and 12
Rejection of claims 1-7 and 9-12 under 35 USC § 112(b), indefiniteness – copy number
	Rejection of claims 2-3 and 9 under 35 USC § 112(d) 
	Rejection of claims 1-12 under 35 USC § 103 over Liu 2000 in view of Liu 2006

Drawings
	As initial matter, the Examiner notes that the Office Action Summary of the Non-Final Office Action mailed July 21, 2021 erroneously indicated that the drawings filed July 2, 2020 were objected to. There are, in fact, no drawing objections. This is correctly noted in the Office Action Summary attached to this Action. The Examiner apologizes for the error.

Objections to the Specification – Sequence Listing
	The Examiner notes Applicant’s response to the objection to the sequence listing requirements (Remarks, p. 4). The response only partly addresses the objections. The Examiner has provided more explicit instructions below as to how to address these issues.

Rejection of claim 8 under 35 USC § 112(b), indefiniteness – copy number
	Applicant argues that the rejection of claim 8 should be withdrawn in view of the instant amendments, which clarify the language (Remarks, p. 4).
	The Examiner disagrees. The indefiniteness issue of claim 8 arises from the language of claim 7, from which claim 8 depends. Claim 7, and then consequently claim 8 also, requires only primer pairs. Claim 7 mentions templates, but only in statements of intended use. As such, claim 7 is construed as being directed only to a composition of primer pairs. The language of claim 8, however, implicitly requires the additional presence of templates. That is, claim 8 requires that templates exist in a particular copy ratio, therefore, implicitly, the templates have to be present in the composition so that they can exist in the recited ratio. However, since claim 7 is limited to a composition of primer pairs, the language of claim 7 implicitly excludes the 
	This argument is not persuasive. The rejection is maintained.

Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The incorporation-by-reference paragraph is missing.
  
Appropriate correction is required.

	The Examiner suggests filing an Amendment with an Amendment to the Specification section, which should read as follows: 
	Please amend the Specification as follows:
	Delete paragraph 2, and replace it with the following paragraph …
	
SEQUENCE LISTING
	The instant application contains a Sequence Listing which has been submitted in ASCII text format via EFS-Web and is hereby incorporated by reference in its entirety. Said ASCII copy is named “SequenceListing_ST25_1.txt”, was created on May 21, 2018 and is [3,XXX] bytes in size.

The Examiner notes that the size of the file must be represented in bytes, not in kilobytes. Thus, Applicant needs to add the correct file size to the paragraph above.
 

Claim Interpretation
Claim 7 recites the limitation “[a] plurality of pairs of forward and reverse blocked primers” in l. 1. This limitation is being construed as requiring that both the forward and reverse primers are blocked in each primer pair. This construction is based both on the grammatical phrasing in the claim language itself, and on the embodiments in the specification showing both forward and reverse primers being blocked (e.g., Table 2).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the limitation “wherein a copy ratio of the second template … to the first template …” is unclear. Claim 8 is directed to a composition comprising primer pairs. While the claim refers to a template as being amplified by the primers, the claim language does not require the presence of a template in the composition. Therefore, it is not clear if these limitations are intended to indicate that the composition is supposed to comprise primers and templates, or if the composition is supposed to be limited to primers, but that the primers should be capable of amplifying templates with certain copy numbers or ratios. If it is the former, the claim should be re-written to require the presence of the template. If it is the latter, it is not clear what additional structures the blocked primers would have to incorporate to have the capability of amplifying templates with the specified copy numbers or ratios. Finally, these claim limitations could be construed to refer to an intended use of the primer pairs. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.
	
	If Applicant intends that the claim should be construed as an embodiment comprising primers and templates, the Examiner suggests amending the claims, as follows:
A composition comprising a plurality of pairs of forward and reverse blocked primers …”.
	Claim 8 would then be amended to read “The composition of claim 7, comprising the plurality of pairs of forward and reverse blocked primers for multiplex PAP to amplify a plurality of potential templates in a reaction, wherein the composition further comprises first and second templates, and wherein a copy ratio of the second template as the target to the first template as the internal control is 1/100 or less”.
	Claims 9 and 11 would then also have to be amended to refer back to the “composition” of claim 7 instead of the “primers” of claim 7.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 8 and 9 recite the limitation that the plurality of pairs of primers are “for multiplex PAP to amplify …”. Claim 8 additionally recites a particular copy ratio of the second 
Since the only limitations in claims 8 and 9 are directed to intended uses of the plurality of primer pairs of claim 7, claims 8 and 9 do not further limit claim 7 and are in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Prior Art
Claims 8-9 are free of the art, but stand rejected under 35 USC §§ 112(b) and/or (d).

Allowable Subject Matter
The following claims are allowed: 7 and 11.


Conclusion
Claims 7-9 and 11 are being examined. Claims 8-9 are rejected. Claims 7 and 11 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637